The offense is theft; the punishment, confinement in the penitentiary for two years.
Notice of appeal was given on the 20th of May, 1937. The statement of facts was filed in the trial court on the 21st of August, 1937, which was 93 days after notice of appeal had been given. This was too late. A statement of facts filed in the trial court more than 90 days from the date of notice of appeal is not entitled to consideration on appeal. Art. 760, C. C. P.; Rountop v. State, 100 S.W.2d 706.
In the absence of the statement of facts, we are unable to appraise the objections to the court's charge.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 615